DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-12 filed on 03/18/2019 are pending and being examined. Claims 1, and 10-12 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5-1.	Regarding independent claim 1, the claim recites “the parameters of a last fully-connected layer of a second CNN corresponding to the first CNN to which said fully-connected layer has been added” in lines 6-9. However, this feature can’t be followed as the meaning of the term can’t be understood. Specifically, it is unclear which part of said convolutional neural network (CNN) belongs to “the first CNN” and which part of that belongs to “the second CNN”, and how the two parts are connected each to other. It is unclear what is meant by “the parameters of a last fully-connected layer of a second CNN corresponding to the first CNN to which said fully-connected layer has been added”. In other words, the relationship between “the first CNN and “the second CNN” is not clear. The claim is replete with grammatical and idiomatic errors. Thus, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and is rejected under 35 U.S.C. 112(b).

5-2.	Regarding independent claims 10, 11, and 12, each of them faces the same issue set forth in the rejection of claim 1 since each of them includes (a1) and (a2) which are essentially the same contents recited in claim 1. Thus, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and is rejected under 35 U.S.C. 112(b).

5-3.	Regarding claims 2-9, they are rejected because they are dependent on the rejected claims under 35 U.S.C. 112(b).

5-4.	For the purpose of examination, the claims are interpreted and examined merely based the examiner’s best understanding.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gupta et al (US 2017/0372201, hereinafter “Gupta”). 

Regarding claim 1, Gupta discloses a method for learning the parameters of a convolutional neural network CNN, for data classification (the method for training a deep neural network (DNN) with data of individuals who need to keep their private from each other; see para.4), the method comprising the implementation of steps by a data processor of at least one server (“Bob and Alices each operates one or more computer”; see figs.1-2, and para.44 lines 22-30), of: 
(a1) Learning, from a base of already-classified confidential learning data, the parameters of a first CNN (Alice may securely train the first n layers (layers L0, L1,…Ln) of total N layers deep neural network (DNN) using her private data source,  one-by-one; see “Algorithm 1” and fig.3, and para.46-49; see “securely train a multi-part DNN” in para.34); 
(a2) Learning, from a base of already classified public learning data, the parameters of a last fully-connected layer of a second CNN corresponding to the first CNN to which said fully-connected layer has been added (based on the public training data pair (X, label) received from Alice, see step 6 of Algorithm 1, Bob may train the second N-n layers (Ln+1,…LN)  which follows to the first n layers; see “Algorithm 1”, and para.46-49; see “fully connected layers” in para.123).

Regarding claim 2, Gupta discloses the method according to claim 1, wherein said data are personal data (see “medical” and “financial” data in para.33), in particular biometric data and particularly images of faces.

Regarding claim 3, Gupta discloses the method according to claim 1, wherein step (a1) is implemented for a plurality of bases of already-classified confidential learning data, to learn the parameters of a plurality of first CNNs (for “Multiple Alices”, such as Alicej, j=1,…M, wherein each Alicej, j=1,…M, may securely train the first n layers (layers L0, L1,…Ln) of total N layers deep neural network (DNN) using Alicej, private data source,  one-by-one; see “Algorithm 2” and figs.4A-4B, and para.57-63), step (a2) being implemented for each of the first CNNs using the same base of already-classified public learning data to learn the parameters of a plurality of second CNNs (based on the public training data pair (X, label) received from Alicej, see step 9 of Algorithm 2, Bob may train the second N-n layers (Ln+1,…LN)  which follows to the first n layers; see “Algorithm 2” and figs.4A-4B, and para.57-63).

Regarding claim 4, Gupta discloses the method according to claim 1, comprising a step (a3) of classifying data of a second base of as yet unclassified public data, by means of the second CNN or CNNs (the trained prototype DNNs was tested by serval datasets having various sizes and classes; see para.73, and Table 1; see also “an ensemble of DNNs” and the determination of the classification of the ensemble for testing data in para.18 lines 9-19).

Regarding claim 11, the claim is an inherent variation of of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Papernot et al (“SEMI-SUPERVISED KNOWLEDGE TRANSFER FOR DEEP LEARNING FROM PRIVATE TRAINING DATA”, ICLR, 2017, hereinafter “Papernot”). Papernot is cited by applicant in IDS filed on 4/25/2019.

Regarding claim 5, Gupta discloses the claimed invention except for “aggregating the classification results” as recited in the claim. However, in the same field of endeavor, Papernot teaches: aggregating the classification results after a training using n private datasets (see “Aggrege Teacher” if fig.1 and Sec. 2.1 “Aggregation”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Papernot into the teachings of Gupta by adding an aggrege teacher taught by Papernot into the DNNs taught by Gupta, to guarantee individual’s private (Papernot, see Abstract).

Regarding claim 6, the combination of Gupta and Papernot discloses the method according to claim 5, wherein step (a3) comprises adding noise to the classification results before aggregation (Papernot, see “random noise” in Eq(1) and Sec. 2.1 “Aggregation”).

Regarding claim 7, the combination of Gupta and Papernot discloses the method according to claim 4, comprising a step (a4) of learning, from the second base of public learning data now classified, the parameters of a third CNN comprising a last fully-connected layer (this feature is an obvious variation of Papernot since Papernot teaches training a “student model” using GANs, see fig.1 and Sec.2.1 “Training the student with GANs”).

Regarding claim 8, the combination of Gupta and Papernot discloses the method according to claim 7, wherein the third CNN has the same architecture as the second CNN or CNNs (this feature is an obvious variation of Papernot since Papernot teaches training a “student model” using GANs, see fig.1 and Sec.2.1 “Training the student with GANs”).

Regarding claim 9, the combination of Gupta and Papernot discloses the method according to claim 7, wherein step (a4) comprises deleting said last fully-connected layer of the third CNN (this feature is an obvious variation of Papernot since Papernot teaches that to train a student model would cause “the privacy loss” and the number of layers of the student model is “trade-off” between “the test accuracy” and “the privacy loss”; see Sec.2.2, para.1 and par.2, and Sec.4, par.2. In addition, Gupta also teaches/proves the relationship between the privacy and the “fully connected layer” of a NN; see [0053]-[0055] of Gupta).

Regarding claims 10, 12, each of them essentially is the combination of claims 1, 4, and 7, thus it is interpreted and rejected for the reasons set forth above in the rejections of claims 1, 4, and 7.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        4/28/2022